Proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the New York State Department of Motor Vehicles dated April 18, 2002, which affirmed the finding of an Administrative Law Judge, after a hearing, that the petitioner was guilty of violating New York City Traffic Rule (34 RCNY) § 4-03 (a) (1).
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the respondent’s finding that he was guilty of violating a traffic rule requiring a motorist to yield to a pedestrian was supported by substantial evidence in the record (see Matter of Berenhaus v Ward, 70 NY2d 436, 445 [1987]). Moreover, under the circumstances, the Administrative Law Judge providently exercised his discretion in denying the petitioner’s request for a continuance (see Reo v Klarman, 259 AD2d 477 [1999]). Altman, J.P, Krausman, Goldstein and Mastro, JJ., concur.